Citation Nr: 1129726	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a decision that the character of discharge from the Veteran's period of service from August 1975  to June 1977 is a bar to receiving VA compensation benefits, including the question of whether the Veteran was insane at the time of commission of the offense causing discharge. 

2. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

3. Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder other than PTSD, including schizophrenia and bipolar disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1975 to          June 1977, and in the Army from March 1977 to July 1977.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal          from October 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

An October 2008 RO Administrative Decision determined that new and material evidence had not been received to reopen a prior decision that the character of discharge for the Veteran's first period of military service barred him from receiving VA benefits arising out of that service. The Board has since expanded       the claim, as above on the title page, to include the subsidiary issue of whether              the Veteran was insane at the time of commission of the offense that led to his discharge under "other than honorable" conditions.

Also on appeal is an RO rating decision from that same month denying petitions to reopen claims for service connection for PTSD, and for a psychiatric disorder other than PTSD. The RO's adjudication of these claims was confined in scope to whether there was disability incurred during the Veteran's second period of military service from March to July 1977, this latter time period comprising the remaining basis upon which he is eligible for VA compensation.  

In March 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record.                    In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that        the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R.          § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.               By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that  he had actual knowledge of the elements necessary to substantiate his claims for benefits.               As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Also, during the hearing, the Veteran provided additional evidence consisting of private treatment records and other documentation pertaining to his personal and financial affairs, along with a waiver of initial RO consideration. The Board accepts this evidence for inclusion in the record. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).              A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.                   38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d). 38 C.F.R. § 3.12(d) provides,              in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.          See 38 C.F.R. § 3.12(d)(4). A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense. 38 C.F.R.                       § 3.12(b).

Per VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct. Struck v. Brown, 9 Vet. App. 145 (1996). There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge. Zang v. Brown, 8 Vet. App. 246, 254 (1995).

As an initial matter, the Board has revised the original statement of the issue from that of a petition to reopen a decision finding that the character of the Veteran's discharge was a bar to receipt of benefits, so as to include the question of whether the Veteran was insane at the time of the commission of the offense causing discharge. 


The record reflects that during his first period of active duty service, the Veteran underwent a Special Court Martial proceeding in January 1977 where he entered a plea of guilty to charges of having been absent without leave (AWOL) for a total period of 170 days, as well as possession of a controlled substance. Consequently, he received a bad conduct discharge. 

The Veteran has since been determined to be ineligible for receipt of VA compensation benefits arising out of this period of active military service, pursuant to 38 C.F.R. § 3.12(d)(4) based upon a pattern of willful and persistent misconduct therein. There are as yet no material facts brought to the attention of the Board that would change this determination. That notwithstanding, the Veteran in recent correspondence has raised the contention that due to pre-existing mental illness, and/or psychological difficulties brought upon by the circumstances of his military service, he was predisposed to commit the offenses that led to his discharge.            The Board has thus recharacterized the issue presented as to include the provisions for the exception due to insanity at the time of commission of the offense, and           the Veteran is duly apprised that this is a potential theory of recovery.

The notice correspondence to the Veteran under the Veterans Claims Assistance Act (VCAA) as to how to substantiate this claim should reflect the complete characterization of the issue. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)      must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence. In carrying out this notice obligation, VA must consider the basis for the previous denial and then provide an explanation of what evidence would be needed to substantiate the element(s) found insufficient in the previous denial. The Court further held that failure to describe what would constitute "material" evidence, in particular, in almost all circumstances will have a prejudicial effect upon the adjudication of the claim, and thus, the absence of such information would not be harmless error.

Thus far, a June 2008 VCAA notice letter has been provided to the Veteran offering a generalized definition of "new and material" evidence as it pertains to his claim. Remand is necessary for a more comprehensive notice, that includes mention of the initial reason for denial, as well as the exception for insanity at the time of commission of the offense leading to discharge.

Aside from the Board's revision of the statement of the issue regarding character of discharge, there is further evidentiary development required. Thus far, the Veteran's complete service personnel records for his initial period of active military service  do not appear to be of record. What is available is a summary of the January 1977 Special Court Martial proceedings, and copy of the decision of the Navy Court of Military Review upholding his convictions. In order to have a comprehensive depiction of the circumstances underlying the events that led to the Veteran's original discharge from service, however, it is essential that his complete service personnel file be acquired. The Board therefore requests that the RO/AMC acquire the personnel file from the National Personnel Records Center (NPRC). See also       38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

If through this development action, or any additional evidence associated with the record it is determined that the decision barring receipt of VA benefits should be reopened, then a VA medical examination must be ordered to give an expert opinion and retroactive assessment as to whether the Veteran was indeed insane     at the time of commission of the offenses leading to his discharge. 

Moreover, as to the remaining claims on appeal, the petitions to reopen service connection for PTSD, and for a generalized psychiatric disorder, the outcome of these claims are directly dependent upon the disposition of the Veteran's petition to reopen the unfavorable decision on character of discharge. Thus, the former claims are "inextricably intertwined" with the character of discharge issue, and their disposition must therefore be deferred pending resolving the question of character of discharge for the Veteran's first period of military service. Harris v. Derwinski,  1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown,          7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran another VCAA letter providing a detailed and case-specific definition of the requirement of "new and material" evidence as it pertains to the Veteran's petition to reopen a decision that the character of discharge for his first period of service operated as a bar to VA benefits, as required by                 the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006). The correspondence issued should reflect the fact that "material" evidence to reopen the Veteran's claim may consist of any evidence which contravenes a finding of "willful and persistent misconduct" during service, as well as evidence establishing insanity at the time of the commission of the offense leading to discharge.
2. The RO/AMC should contact the National Personnel Records Center and request a copy of the Veteran's complete service personnel records. All records received must be associated with the claims file. 

3. Only if the decision on the subject of character of discharge is reopened, then schedule the appellant for a VA psychiatric examination for purpose of determining his mental status during the time period of commission of the offenses leading to his discharge by reason of misconduct. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. The VA examiner is requested to opine whether the Veteran was insane at the time of his instances of misconduct during his first period of   military service.

4.  The RO/AMC should then review the claims file. If any of  the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claims on appeal, based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to          the Board for further appellate consideration.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


